WARRANT AGREEMENT

 

THIS WARRANT AGREEMENT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR THE SECURITIES LAWS OF ANY STATE, AND EXCEPT AS PROVIDED IN SECTION 5 OF THIS
WARRANT AGREEMENT, THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR, IN THE
OPINION OF THE COMPANY’S SECURITIES LAW COUNSEL, SUCH OFFER, SALE OR TRANSFER,
PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.

WARRANT AGREEMENT

This Warrant Agreement (“Agreement”) is executed as of this 30th day of January,
2015, by Roberts Realty Investors, Inc., a Georgia corporation (“Company”), in
favor of A-III Investment Partners LLC, a Delaware limited liability company
(the “Initial Holder”), in accordance with the terms and subject to the
conditions set forth in this Agreement.

WHEREAS, the Initial Holder has undertaken substantial financial risk in
connection with the investment (“Share Purchase”) in the Company pursuant to
that certain Stock Purchase Agreement between Initial Holder and the Company,
dated November 19, 2014 (the “Stock Purchase Agreement”);

WHEREAS, in connection with the Share Purchase by the Initial Holder, the
Company desires to grant to Initial Holder warrants (each, a “Warrant” and,
collectively, the “Warrants”) to purchase shares of common stock, $0.01 par
value per share, of the Company (“Common Stock”); and

WHEREAS, the execution of this Agreement is a condition to the closing of the
transactions contemplated by the Stock Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing and the agreements hereinafter
set forth, the receipt and sufficiency of which are hereby acknowledged, the
Company and, by acceptance of a Warrant, the Initial Holder, on its behalf and
on behalf of all subsequent registered holders of the Warrants (each, a “Holder”
and, collectively, the “Holders”), agrees as follows:

1.                  Definitions. All capitalized terms that are not defined in
this Agreement shall have the meaning ascribed to such terms in the Stock
Purchase Agreement.

2.                  Grant of Warrants. Subject to the terms, restrictions,
limitations and conditions stated in this Agreement, the receipt and sufficiency
of which are hereby acknowledged, the Company hereby grants to the Initial
Holder the number of Warrants set forth on Exhibit A. Each Warrant initially
shall be exercisable for one fully paid and non-assessable share of Common Stock
(a “Warrant Share” and, collectively, the “Warrant Shares”), subject to
adjustment as provided in Section 13 of this Agreement. The Initial Holder and
all subsequent Holders shall have the rights and obligations set forth in this
Agreement. The Warrants issued hereby are being issued to the Initial Holder in
recognition of the financial risk undertaken by the Initial Holder in connection
with the Stock Purchase Agreement and the other terms and conditions thereof.

3.                  Warrant Certificates. The Warrants shall be evidenced by one
or more warrant certificates, which shall be substantially in the form attached
to this Agreement as Exhibit B (“Warrant Certificates”). The Warrant
Certificates shall have such marks of identification or designation and such
legends or endorsements thereon as the Company deems appropriate, so long as
they are not inconsistent with the provisions of this Agreement, or as are
required to comply with any law, rule or regulation applicable to the Company,
the Warrants or the Warrant Shares. The Warrant Certificates shall be executed
on behalf of the Company by the manual, facsimile or imprinted signature of its
Chief Executive Officer, President or any Senior Vice President and shall be
attested by the manual, facsimile or imprinted signature of its Secretary or any
Assistant Secretary.

 

 

 

4.                  Term of Warrants. The term for the exercise of the Warrants
shall begin at the closing of the Share Purchase (the “Issue Date”) and expire
at 5:00 p.m. New York, New York time on the third (3rd) anniversary of the Issue
Date (the “Expiration Time”).

5.                  Securities Law Representations and Related Provisions.

(a)                Purchase Entirely for Own Account. This Agreement is made
with the Initial Holder in reliance upon the Initial Holder’s representation to
the Company, which by the Initial Holder’s execution of this Agreement, the
Initial Holder hereby confirms, that the Warrants to be acquired by the Initial
Holder will be acquired for investment for the Initial Holder’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and that the Initial Holder has no present intention of selling,
granting any participation in, or otherwise distributing the same. By executing
this Agreement, the Initial Holder further represents that the Initial Holder
does not presently have any Contract or undertaking with any Person to sell,
transfer or grant participations to such Person or to any third Person, with
respect to any of the Warrants or Warrant Shares.

(b)               Initial Holder Is an Accredited Investor. The Initial Holder
is, or each beneficial owner of equity interests in the Purchaser is, an
accredited investor as defined in Rule 501(a) of Regulation D promulgated under
the Securities Act.

(c)                Conditions to Transfer and Exercise of the Warrants and
Warrant Shares. Notwithstanding anything in this Agreement to the contrary, no
Warrants may be transferred unless at the time a Holder seeks to transfer such
Warrants, either (a) a prospectus or registration statement relating to the
Warrants is in effect under applicable laws and rules of the U.S. Securities and
Exchange Commission (the “SEC”) and applicable state blue sky laws, or (b) the
transfer of Warrants is made pursuant to an available exemption from
registration or qualification under the securities laws of the United States and
applicable state blue sky laws in the reasonable judgment of the Company’s
securities counsel. Further, notwithstanding anything in this Agreement to the
contrary, no Warrants will be exercisable and the Company will not be obligated
to issue Warrant Shares upon the exercise of Warrants unless at the time a
Holder seeks to exercise such Warrants, either (a) a prospectus or registration
statement relating to the Warrant Shares is in effect under applicable laws and
rules of the SEC and applicable state blue sky laws, or (b) the issuance of the
Warrant Shares is made pursuant to an available exemption from registration or
qualification under the securities laws of the United States and applicable
state blue sky laws in the reasonable judgment of the Company’s securities
counsel. Except as provided in the Registration Rights Agreement between the
Company and the Initial Holder dated January 30, 2015, the Initial Holder
acknowledges that the Company has no obligation to register or qualify the
Warrants or the Warrant Shares and has no obligation to register or qualify the
Warrants or the Warrant Shares for resale. The Initial Holder further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements that include the time
and manner of sale, the holding period for the Warrants and the Warrant Shares,
whether the Holder is an accredited investor as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act, and on requirements relating
to the Company that are outside the Holder’s control, and which the Company is
under no obligation and may not be able to satisfy.

 

2

 

(d)               Legends. This Agreement has the legend set forth on page one
above. Certificates evidencing the Warrant Shares shall be imprinted with a
legend in substantially the following form unless a prospectus or registration
statement relating to the Warrant Shares is in effect under applicable laws and
rules of the SEC and applicable state blue sky laws:

THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND EXCEPT AS PROVIDED
IN SECTION 5 OF THE WARRANT UNDER WHICH THESE SHARES WERE ISSUED (A COPY OF
WHICH IS ON FILE WITH THE COMPANY), THESE SHARES MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER
SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR, IN THE OPINION OF THE
COMPANY’S SECURITIES LAW COUNSEL, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS EXEMPT FROM REGISTRATION.

6.                  Exercise of Warrants.

(a)                The purchase price per Warrant Share to be paid by a Holder
for Warrant Shares subject to the Warrants shall be equal (a) initially, to the
Purchase Price Per Share in cash, as adjusted pursuant to Section 6.2(c) of the
Stock Purchase Agreement and (b) after the post-Closing adjustment pursuant to
Section 1.3 of the Stock Purchase Agreement, the Adjustment Date Purchase Price
Per Share, subject in each case to further adjustment as set forth in Section 13
of this Agreement (the “Exercise Price”). In no event shall this Agreement be
amended to provide for the payment of the Exercise Price other than in cash
(including by exchange of securities, including Warrants, or by other forms of
“cashless exercise”), and the parties hereby acknowledge that the Company would
not have otherwise entered into this Agreement.

(b)               Subject to Section 5, a Holder may exercise Warrants evidenced
by a Warrant Certificate in whole or in part at any time prior to the Expiration
Time by delivering to the secretary of the Company (i) the Warrant Certificate;
(ii) a written notice to the Company specifying the number of Warrant Shares
with respect to which Warrants are being exercised; and (iii) payment either by
wire transfer of immediately available funds to an account designated by the
Company or by certified or official bank check or bank cashier’s check payable
to the order of the Company, in each case for the full amount of the aggregate
Exercise Price of the Warrant Shares being acquired.

7.                  Delivery of Warrant Shares; Partial Exercise. Upon receipt
of the items set forth in Section 6(b), and subject to the terms of this
Agreement, the Company shall promptly deliver to, and register in the name of,
the Holder a certificate or certificates representing the number of Warrant
Shares acquired by exercise of a Warrant. In the event of a partial exercise of
Warrant(s), a new Warrant Certificate evidencing the number of Warrant Shares
that remain subject to the Warrant shall be issued by the Company to such Holder
or to his duly authorized assigns.

 

3

 

8.                  Registration of Transfer and Exchange. Subject to Section 5:

(a)                The Company shall keep, or cause to be kept, at its principal
place of business or at such other location designated by the Company, a
register or registers in which, subject to such reasonable regulations as the
Company may prescribe, the registrar and transfer agent (the “Securities
Registrar”) shall register the Warrant Certificates and the transfers thereof as
provided herein (“Securities Register”). The initial Securities Registrar shall
be the secretary or assistant secretary of the Company, and thereafter, the
Securities Registrar may be removed and/or appointed as authorized by the
Company.

(b)               Upon surrender for registration of transfer of any Warrant
Certificate, the Company shall issue and deliver to the Holder or his duly
authorized assigns, one or more new Warrant Certificates of like tenor and in
like aggregate amount.

(c)                At the option of the Holder, Warrant Certificates may be
exchanged for other Warrant Certificates of like tenor and in like aggregate
amount upon surrender of the Warrant Certificates to be exchanged. Upon such
surrender, the Company shall issue and deliver to the Holder or his duly
authorized assigns, one or more new Warrant Certificates of like tenor and in
like aggregate amount.

(d)               Every Warrant Certificate presented or surrendered for
registration of transfer or exchange shall be accompanied (if so required by the
Company or the Securities Registrar) by a written instrument or instruments of
transfer, in form satisfactory to the Company or the Securities Registrar, duly
executed by the registered Holder or by such Holder’s duly authorized attorney
in writing.

9.                  Replacement of Warrant Certificates.

(a)                Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of a Warrant Certificate
and, in the case of loss, theft or destruction, on delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of mutilation, surrender and cancellation of such Warrant Certificate, the
Company shall issue and deliver to the Holder or his duly authorized assigns
after compliance with Section 5, one or more new Warrant Certificates of like
tenor and in like aggregate amount. In the case of loss, theft or destruction of
a Warrant Certificate, prior to the issuance of a replacement Warrant
Certificate, the Company may also require that a bond be posted in such amount
as the Company may determine is necessary as indemnity against any claim that
may be made against it with respect to such Warrant Certificate.

(b)               All Warrants shall be held and owned under the express
condition that the provisions of this Section are exclusive with respect to the
replacement or payment of mutilated, destroyed, lost or stolen Warrant
Certificates and shall preclude (to the extent lawful) all other rights and
remedies, notwithstanding any law or statute existing or hereafter enacted to
the contrary with respect to the replacement or payment of negotiable
instruments or other securities without their surrender.

 

4

 

(c)                Upon the issuance of any new Warrant Certificate under this
Section, the Company may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Company and its agents
and counsel) connected therewith.

(d)               Every new Warrant Certificate issued pursuant to this
Section shall constitute an additional contractual obligation of the Company,
whether or not the mutilated, destroyed, lost or stolen Warrant Certificate
shall be at any time enforceable by anyone, and shall be entitled to all the
benefits of this Agreement equally and proportionately with any and all other
Warrant Certificates duly issued hereunder.

10.              Persons Deemed Holders. Prior to the due presentment of a
Warrant Certificate for registration of transfer or exchange, the Company, any
Securities Registrar and any other agent of the Company may treat the person in
whose name such Warrant Certificate is registered in the Securities Register as
the sole Holder of such Warrant Certificate and of the Warrant represented by
such Warrant Certificate for all purposes whatsoever, and shall not be bound to
recognize any equitable or other claim to or interest in such Warrant
Certificate or in the Warrant represented by such Warrant Certificate on the
part of any person and shall be unaffected by any notice to the contrary.

11.              Cancellation. All Warrant Certificates surrendered for the
purpose of exercise, exchange or registration of transfer shall be cancelled by
the Securities Registrar, and no Warrant Certificates shall be issued in lieu
thereof, except as expressly permitted by the provisions of this Agreement.

12.              Fractional Warrant Shares. A Warrant Certificate exercisable
for fractional Warrant Shares shall receive, upon surrender of the Warrant
Certificate, a check in the amount equal to any cash in lieu of any fractional
share of Common Stock to which such Holder may be otherwise entitled.

13.              Stock Dividends, Splits, Etc.

(a)                If, prior to the Expiration Time, the Company shall subdivide
its outstanding shares of Common Stock into a greater number of shares of Common
Stock, or declare and pay a dividend on its outstanding shares of Common Stock
payable in additional shares of Common Stock, the Exercise Price, as then in
effect, shall be proportionately reduced, and the Company shall proportionately
increase the number of Warrant Shares then subject to exercise under this
Warrant (and not previously exercised.)

(b)               If, prior to the Expiration Time, the Company shall combine
its outstanding shares of Common Stock into a lesser number of shares of Common
Stock, the Exercise Price, as then in effect, shall be proportionately
increased, and the Company shall proportionately reduce the number of Warrant
Shares then subject to exercise under this Warrant (and not previously
exercised.)

 

5

 

14.              Reorganization, Reclassifications, Consolidation or Merger. If,
prior to the Expiration Time, there shall be a reorganization or
reclassification of the outstanding shares of Common Stock (other than as
provided in Section 13 of this Agreement), or any consolidation or merger of the
Company with another entity, the Holder shall be entitled to receive, during the
remainder of the term of this Agreement and upon payment of the Exercise Price,
the number of shares of stock or other securities or property of the Company or
of the successor entity (or its parent company) resulting from such
consolidation or merger, as the case may be, to which a holder of Warrant
Shares, deliverable upon the exercise of a Warrant, would have been entitled
upon such reorganization, reclassification, consolidation or merger; and, in any
case, the Company shall make appropriate adjustments (as determined by the board
of directors of the Company in its sole discretion) in the application of the
provisions with respect to the rights and interests of the Holders so that the
provisions set forth in this Agreement (including the adjustment to the Exercise
Price and the number of Warrant Shares issuable upon exercise of the Warrants)
shall be applicable, as nearly as may be practicable, to any shares or other
property thereafter deliverable upon the exercise of this Warrant.

15.              Certificate as to Adjustments; Issuance of New Warrant
Certificates. Within thirty (30) days following any adjustment provided for in
Section 13 or 14 of this Agreement, the Company shall give written notice of the
adjustment to the Holders. The notice shall state the Exercise Price as adjusted
and the increased or decreased number of shares of Common Stock purchasable upon
the exercise of the Warrants and shall set forth in reasonable detail the method
of calculation for each. Notwithstanding anything to the contrary set forth
herein or in the Warrant Certificates, the Company may, at its option, issue new
Warrant Certificates evidencing the Warrants, in such form as may be approved by
the Company, to reflect any adjustment or change in the Exercise Price and the
number or kind of stock or other securities or property purchasable upon
exercise of the Warrants.

16.              Miscellaneous.

(a)                Any notice or other communication required or permitted to be
made hereunder shall be in writing, duly signed by the party giving such notice
or communication and shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid as follows (or at such other address for a party as shall be specified
by like notice): (i) if given to the Company, at its principal place of
business; and (ii) if given to a Holder, at the address set forth for the Holder
on the books and records of the Company. A notice given to the Company by a
Holder with respect to the exercise of a Warrant shall not be effective until
received by the Company.

(b)               The Company shall, at all times, reserve and keep available
out of its authorized and unissued shares of Common Stock or out of any shares
of Common Stock held in treasury that number of shares of Common Stock that will
from time to time be sufficient to permit the exercise in full of all
outstanding Warrants. The Company shall take all such action as may be necessary
to ensure that all Warrant Shares delivered upon exercise of any Warrants shall,
at the time of delivery of the Warrant Certificates for such Warrant Shares, be
duly authorized, validly issued, fully paid and nonassessable.

(c)                The Company shall pay when due and payable any and all
federal and state transfer taxes and charges (other than any applicable income
taxes) that may be payable in respect of the issuance and delivery of Warrant
Certificates (excluding the Warrant Certificate issued to the Initial Holder) or
of certificates for Warrant Shares receivable upon the exercise of any Warrants;
provided, however, that the Company shall not be required to pay any tax that
may be payable in respect of the issuance and delivery (i) of any Warrant
Certificate or stock certificate registered in a name other than that of the
Holder of the Warrant Certificate that has been surrendered, or (ii) of any
Warrant Certificate under Section 9.

 

6

 

(d)               No Holder, in his capacity as such, shall be entitled to vote
or receive dividends or shall be deemed for any other purpose the holder of the
Warrant Shares or other securities which may at any time be issuable upon the
exercise of such Warrant. Nothing contained herein or in any Warrant Certificate
shall be construed to confer upon any Holder, in his capacity as such, any of
the rights of a shareholder of the Company, including any right to vote for the
election of directors or upon any matter submitted to shareholders of the
Company at any meeting thereof, to give or withhold consent to any corporate
action, or to receive notices of meeting or other actions affecting
shareholders.

(e)                Each Holder, by accepting a Warrant Certificate, accepts and
agrees to the terms of this Agreement. The terms of this Agreement shall be
binding upon the Company, the Initial Holder and the subsequent Holders and
their respective heirs, successors, representatives and permitted assigns.
Nothing expressed or referred to herein is intended or will be construed to give
any person other than the Company or the Holders any legal or equitable right,
remedy or claim under or in respect of this Agreement, or any provision herein
contained, it being the intention of the Company and the Holders that this
Agreement, the assumption of obligations and statements of responsibilities
hereunder, and all other conditions and provisions hereof are for the sole
benefit of the Company and the Holders and for the benefit of no other person.

(f)                This Agreement constitutes the full understanding of the
Company and the Holders, a complete allocation of risks between them and a
complete and exclusive statement of the terms and conditions of their agreement
relating to the subject matter hereof and supersedes any and all prior
agreements, whether written or oral, that may exist between the Company and any
Holder with respect thereto. Except as otherwise specifically provided in this
Agreement, no conditions, usage of trade, course of dealing or performance,
understanding or agreement purporting to modify, vary, explain or supplement the
terms or conditions of this Agreement will be binding unless hereafter or
contemporaneously herewith made in writing and signed by the party to be bound,
and no modification will be effected by the acknowledgment or acceptance of
documents containing terms or conditions at variance with or in addition to
those set forth in this Agreement.

(g)                The headings contained in this Agreement are for convenience
of reference only and will not affect in any way the meaning or interpretation
of this Agreement. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement will refer to this Agreement as a
whole and not to any particular provision in this Agreement. Each use herein of
the masculine, neuter or feminine gender will be deemed to include the other
genders. Each use herein of the plural will include the singular and vice versa,
in each case as the context requires or as is otherwise appropriate. The word
“or” is used in the inclusive sense. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” References to a person are also to its permitted
successors or assigns. No provision of this Agreement is to be construed to
require, directly or indirectly, any person to take any action, or omit to take
any action, which action or omission would violate applicable law (whether
statutory or common law), rule or regulation.

 

7

 

(h)               THIS AGREEMENT, EACH WARRANT AND EACH WARRANT CERTIFICATE
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
PRINCIPLES OF CONFLICTS OF LAWS. IN THE EVENT OF A DISPUTE INVOLVING THIS
AGREEMENT, THE PARTIES IRREVOCABLY AGREE THAT VENUE FOR SUCH DISPUTE SHALL LIE
EXCLUSIVELY IN A COURT OF COMPETENT JURISDICTION IN NEW YORK, NEW YORK.

********

 

8

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer as of the date first above written.

 

  ROBERTS REALTY INVESTORS, INC.           By: /s/ Charles S. Roberts    
Name:   Charles S. Roberts     Title: CEO and President  

 

 

Acknowledged and Agreed as of the date first above written:

A-III Investment Partners LLC

 

By: /s/ Edward Gellert   Name:   Edward Gellert   Title: Authorized Signatory  

 

[Signature page to Warrant Agreement]

 

9

 

EXHIBIT A

WARRANTS GRANTED

 

Name   Number of Warrants A-III Investment Partners LLC   The number of Warrants
equal to $38,000,000 divided by the Purchase Price Per Share as defined in the
Stock Purchase Agreement, as adjusted pursuant to Section 6.2(c) of the Stock
Purchase Agreement and the post-closing adjustment pursuant to Section 1.3 of
the Stock Purchase Agreement, subject to further adjustment pursuant to
Section 13 of the Warrant Agreement.                 26,760,563

 

 

10

 

EXHIBIT B

FORM OF WARRANT CERTIFICATE

THIS WARRANT CERTIFICATE AND THE SHARES ISSUABLE UNDER THAT CERTAIN WARRANT
AGREEMENT DATED AS OF __________, 20__ BY ROBERTS REALTY INVESTORS, INC., A
GEORGIA CORPORATION (THE “COMPANY”), IN FAVOR OF THE INITIAL HOLDER, AS THE SAME
MAY BE AMENDED FROM TIME TO TIME (THE “AGREEMENT”), HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE, AND EXCEPT AS PROVIDED IN SECTION 5 OF THE WARRANT
AGREEMENT, THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR, IN THE
OPINION OF THE COMPANY’S SECURITIES LAW COUNSEL, SUCH OFFER, SALE OR TRANSFER,
PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION. A COPY OF THE AGREEMENT IS
ON FILE AND MAY BE INSPECTED AT THE PRINCIPAL EXECUTIVE OFFICE OF THE COMPANY
DURING NORMAL BUSINESS HOURS. THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF
THIS CERTIFICATE, AGREES TO BE BOUND BY THE PROVISIONS OF THE AGREEMENT.

No. W-001 Number of Warrants: _______

 

 

 

WARRANT CERTIFICATE

This Warrant Certificate certifies that A-III Investment Partners LLC, or
registered assigns, is the registered holder of a warrant to purchase the number
of fully-paid and non-assessable shares of common stock, $0.01 par value of the
Company (“Warrant Shares”) set forth above, at the Exercise Price set forth in
Section 6 of the Agreement (the “Warrant”).

The Warrant evidenced by this Warrant Certificate is part of a duly authorized
issue of Warrants issued pursuant to the Agreement, which is hereby incorporated
by reference in and made a part of this instrument and is hereby referred to for
a description of the rights, limitation of rights, obligations, duties and
immunities thereunder of the Company and the Holder. All terms used, but not
otherwise defined, in this Warrant Certificate shall have the meanings assigned
to them in the Agreement. If any provision of this Warrant Certificate conflicts
with a provision of the Agreement, the provision of the Agreement shall
supersede.

This Warrant may not be exercised after 5:00 p.m., New York, New York time, on
the third (3rd) anniversary of the Issue Date, as provided in Section 4 of the
Agreement.

The Holder may exercise the Warrant evidenced by this Warrant Certificate in
whole or in part at any time prior to the Expiration Time by delivering to the
secretary or assistant secretary of the Company (i) the Warrant Certificate;
(ii) a written notice to the Company specifying the number of Warrant Shares
with respect to which Warrants are being exercised; and (iii) a check for the
full amount of the aggregate Exercise Price of the Warrant Shares being
acquired.

 

 

 

Notwithstanding the preceding and notwithstanding anything in the Agreement to
the contrary, this Warrant may not be transferred unless at the time the Holder
seeks to transfer such Warrant, either (a) a prospectus or registration
statement relating to the Warrant is in effect under applicable laws and rules
of the U.S. Securities and Exchange Commission (the “SEC”) and applicable state
blue sky laws, or (b) the transfer of the Warrant is made pursuant to an
available exemption from registration or qualification under the securities laws
of the United States and applicable state blue sky laws in the reasonable
judgment of the Company’s securities counsel. Further, notwithstanding the
preceding and anything in the Agreement to the contrary, this Warrant will be
exercisable and the Company will not be obligated to issue Warrant Shares upon
the exercise of Warrants unless at the time the Holder seeks to exercise such
Warrant, either (a) a prospectus or registration statement relating to the
Warrant Shares is in effect under applicable laws and rules of the SEC and
applicable state blue sky laws, or (b) the issuance of the Warrant Shares is
made pursuant to an available exemption from registration or qualification under
the securities laws of the United States and applicable state blue sky laws in
the reasonable judgment of the Company’s securities counsel. Except as provided
in the Registration Rights Agreement between the Company and the Initial Holder
dated                , 20   , the Holder acknowledges that the Company has no
obligation to register or qualify this Warrant or the Warrant Shares and has no
obligation to register or qualify this Warrant or the Warrant Shares for resale.
The Holder further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements that
include the time and manner of sale, the holding period for the Warrant and the
Warrant Shares, whether the Holder is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act, and on requirements
relating to the Company that are outside the Holder’s control, and which the
Company is under no obligation and may not be able to satisfy.

Upon receipt of the items set forth above, and subject to the terms of the
Agreement, the Company shall promptly deliver to, and register in the name of,
the Holder a certificate or certificates representing the number of Warrant
Shares acquired by exercise of this Warrant. In the event of a partial exercise
of this Warrant, a new Warrant Certificate evidencing the number of Warrant
Shares that remain subject to this Warrant shall be issued by the Company to
such Holder or to his duly authorized assigns.

The Agreement provides that upon the occurrence of certain events the Exercise
Price and the type and/or number of the Company’s securities issuable thereupon
may, subject to certain conditions, be adjusted. In such event, the Company may,
at its option, issue a new Warrant Certificate evidencing the adjustment in the
Exercise Price and the number and/or type of securities issuable upon the
exercise of the Warrants.

Upon surrender for registration of transfer of this Warrant Certificate, subject
to the terms of the Agreement, the Company shall issue and deliver to the Holder
or his duly authorized assigns, one or more new Warrant Certificates of like
tenor and in like aggregate amount.

Prior to the due presentment of this Warrant Certificate for registration of
transfer or exchange, the Company, any Securities Registrar and any other agent
of the Company may treat the person in whose name this Warrant Certificate is
registered in the Securities Register as the sole Holder of this Warrant
Certificate and of the Warrant represented by this Warrant Certificate for all
purposes whatsoever, and shall not be bound to recognize any equitable or other
claim to or interest in this Warrant Certificate or in the Warrant represented
by this Warrant Certificate on the part of any person and shall be unaffected by
any notice to the contrary.

The Holder, in his capacity as such, shall not be entitled to vote or receive
dividends or shall be deemed from any other purpose the holder of the Warrant
Shares or other securities which may at any time be issuable upon the exercise
of this Warrant. Nothing contained in this Warrant Certificate shall be
construed to confer upon the Holder, in his capacity as such, any of the rights
of a shareholder of the Company, including any right to vote for the election of
directors or upon any matter submitted to shareholders of the Company at any
meeting thereof, to give or withhold consent to any corporate action, or to
receive notices of meeting or other actions affecting shareholders.

 

2

 

Any notice or other communication required or permitted to be made by the Holder
to the Company shall be in writing, duly signed by the Holder and shall be
deemed delivered and effective when given personally or mailed by first-class
registered or certified mail, postage prepaid to the Company, at its principal
place of business (or such other address as designated in writing to the Holder
by the Company). A notice given to the Company by a Holder with respect to the
exercise of this Warrant shall not be effective until received by the Company.

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed under its corporate seal.

Dated as of _________, 20__

 

  ROBERTS REALTY INVESTORS, INC.             By:       Name:         Title:    

 

3

